 

Exhibit 10.2

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to Aware, if
publicly disclosed. Double asterisks denote omissions.

 

Aware, Inc. 2020 Executive Bonus Plan

 

Aware, Inc. (the “Company”) executives, Robert Eckel, President & Chief
Executive Officer, Robert Mungovan, Chief Commercial Officer, Mohamed Lazzouni,
Chief Technical Officer and David Barcelo, Chief Financial Officer (the
“Participants”) will be eligible to receive bonuses based upon the achievement
by the Company of certain financial goals and the achievement of certain
operational goals by each Participant as determined by the Compensation
Committee of the Company’s Board of Directors. 70% of the bonus will be paid for
achieving certain Company financial goals and 30% of the bonus will be paid for
achieving certain operational goals.

 

The amount of the potential bonus that could be earned by the Participants is as
follows: Robert Eckel up to $150,000; Robert Mungovan up to $137,500, Mohamed
Lazzouni up to $137,500 and David Barcelo up to $100,000.

 

Financial Goals (70% of Total Potential Bonus)

 

The financial goal is common for all Participants. The bonus for the financial
goal is based upon the achievement of certain Company 2020 booking, revenue and
operating cash flow targets (“2020 Financial Goals”) determined by the
Compensation Committee of the Company’s Board of Directors.

 

The amount of the bonus earned by a Participant will depend upon the Company’s
actual 2020 bookings, revenue and operating cash flow, as compared to the 2020
Financial Goals. The following tables will be used to determine the applicable
bonuses for the achievement of financial goals:

 

Robert Eckel

Actual 2020 bookings, revenue and operating
cash flow as a % of 2020 Financial Goals  Bonus Amount-2020
Bookings  Bonus Amount-2020
Revenue  Bonus Amount-2020
Operating Cash Flow Less than 85% of 2020 Financial Goals  $0  $0  $0 85% of
2020 Financial Goals  $13,125.00  $26,250.00  $13,125.00 95% of 2020 Financial
Goals  $22,312.50  $44,625.00  $22,312.50 100% of 2020 Financial Goals 
$26,250.00  $52,500.00  $26,250.00

 

Robert Mungovan

Actual 2020 bookings, revenue and operating
cash flow as a % of 2020 Financial Goals  Bonus Amount-2020
Bookings  Bonus Amount-2020
Revenue  Bonus Amount-2020
Operating Cash Flow Less than 85% of 2020 Financial Goals  $0  $0  $0 85% of
2020 Financial Goals  $24,062.50  $16,843.75  $7,218.75 95% of 2020 Financial
Goals  $40,906.25  $28,634.38  $12,271.88 100% of 2020 Financial Goals 
$48,125.00  $33,687.50  $14,437.50

 



 

 

 

Mohamed Lazzouni

Actual 2020 bookings, revenue and operating
cash flow as a % of 2020 Financial Goals  Bonus Amount-2020
Bookings  Bonus Amount-2020
Revenue  Bonus Amount-2020
Operating Cash Flow Less than 85% of 2020 Financial Goals  $0  $0  $0 85% of
2020 Financial Goals  $12,031.25  $24,062.50  $12,031.25 95% of 2020 Financial
Goals  $20,453.13  $40,906.25  $20,453.13 100% of 2020 Financial Goals 
$24,062.50  $48,125.00  $24,062.50

 



David Barcelo

Actual 2020 bookings, revenue and operating
cash flow as a % of 2020 Financial Goals  Bonus Amount-2020
Bookings  Bonus Amount-2020
Revenue  Bonus Amount-2020
Operating Cash Flow Less than 85% of 2020 Financial Goals  $0  $0  $0 85% of
2020 Financial Goals  $8,750.00  $17,500.00  $8,750.00 95% of 2020 Financial
Goals  $14,875.00  $29,750.00  $14,875.00 100% of 2020 Financial Goals 
$17,500.00  $35,000.00  $17,500.00

 

The amount of bonus payable with respect to the bonus for achievement of the
financial goals will be subject to linear interpolation to reflect actual 2020
bookings, revenue and operating cash flow between the 2020 Financial Goals and
85% of 2020 Financial Goals or between 95% of 2020 Financial Goals and 100% of
2020 Financial Goals.

 

Operational Goals (30% of Total Potential Bonus)

 

Operational Goals are specific to each Participant.

 

Robert Eckel (Operational goal bonus eligibility up to $45,000)

 

·Prepare 3-year & 2021 plan for long term value creation (30%)

·Develop organization structure and finances to enable Aware to provide value
add solutions and SaaS offerings to capture key programs (25%)

·Penetrate emerging market verticals by identifying target(s) for partner or
acquisition (25%)

·Develop working plan for investor/public relations to increase demand in Aware
from the shareholder community (20%)

 

Robert Mungovan (Operational goal bonus eligibility up to $41,250)

 

·Build out worldwide sales team along with program office & proposal response
team (10%)

·[**] (25%)

·[**] (25%)

·Develop reusable collateral for bids and proposals (25%)

·Develop Marketing and Go-to-Market program for current identified verticals and
future identified verticals (10%)

·Establish with CEO, CTO and VP of Sales a demand generation conversion program
to create a customer satisfaction baseline in 2020 along with new references
(5%)

 



-2-

 

 

Mohamed Lazzouni (Operational goal bonus eligibility up to $41,250)

 

·Set up a triage and support program to create a closed loop customer
satisfaction improvement program integrating sales with engineering (15%)

·Deliver demos and put into production per roadmap (25%)

·Complete bid structure & costing team for contracts (20%)

·Establish standard hardware & Aware SaaS software solutions (15%)

·Prepare 3 year and 2021 plan long term technology value creation program
through internal or external means (25%)

 

David Barcelo (Operational goal bonus eligibility up to $30,000)

 

·Execute Aware’s strategy by developing Aware as a value-add solutions/SaaS
provider and capture key programs directly impacting company strategic
goals (25%)

·Penetrate emerging market verticals by identifying target(s) for partner or
acquisition (25%)

·Develop working plan with CEO for investor/public relations to increase demand
in Aware from the shareholder community (20%)

·Create and implement a process for Quarterly operational reviews that include
clear metrics and KPI’s for financials, products, systems, key programs to
measure progress.(20%)

·Develop standard pricing and time and materials loading for OEM and SI partners
to optimize the channel.(10%)

 

Bonus payouts, to the extent earned, will be paid approximately 45 days
following the end of the 2020 fiscal year. All bonus payouts are subject to
statutory deductions and are taxable at the time of payment. In the event that
Mr. Eckel’s, Mr. Mungovan’s, Mr. Lazzouni’s or Mr. Barcelo’s employment by the
Company terminates during 2020 by reason of total and permanent disability, or
death, the terminated person will receive a pro-rated bonus. If Mr. Eckel’s, Mr.
Mungovan’s, Mr. Lazzouni’s or Mr. Barcelo’s employment by the Company is
terminated by the Company without cause, the Compensation Committee may, in its
discretion, award the terminated person a pro-rata bonus. In the event that Mr.
Eckel’s, Mr. Mungovan’s, Mr. Lazzouni’s or Mr. Barcelo’s employment terminates
for any other reason, including resignation and discharge for cause prior to the
bonus payout date, all rights to a bonus will be forfeited. All payouts from
this bonus plan are subject to final approval by the Compensation Committee,
which shall have the authority to change any amounts payable under the Plan.

 

The adoption and maintenance of the 2020 Executive Bonus Plan shall not be
deemed a contract of employment. Nothing herein contained shall be deemed to
give Mr. Eckel, Mr. Mungovan, Mr. Lazzouni or Mr. Barcelo the right to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge Mr. Eckel, Mr. Mungovan, Mr. Lazzouni or Mr. Barcelo at any
time, nor shall it interfere with Mr. Eckel, Mr. Mungovan, Mr. Lazzouni or Mr.
Barcelo’s right to terminate their employment at any time.

 



-3-

 